MORROW, Presiding Judge.
The conviction is for the unlawful possession of intoxicating liquor for the purpose of sale; penalty assessed at confinement in the penitentiary for one year.
The appellants, John Nicols and Josephine Goodman, were each charged by indictment with the possession of intoxicating liquor for the purpose of sale. A plea of guilty was entered. Much evidence was presented by the state going to show the truth of the aver-ments. An application for a suspended sentence was made and submitted to the jury. No legal questions are presented for review.
The judgment is affirmed.